303 F.2d 252
PANAMA CANAL COMPANY, Appellant,v.LUCKENBACH STEAMSHIP COMPANY, Inc., as owner of the S.S. ROBERT LUCKENBACH, and as bailee of the cargo laden thereon, Appellee.
No. 19263.
United States Court of Appeals Fifth Circuit.
May 25, 1962.

David J. Markun, Theodore P. Daly, Balboa Heights, Canal Zone, Whitney E. Smith, Los Angeles, Cal., for appellant.
Robert A. Feltner, New York City, Benjamin Yancey, New Orleans, La., John G. de Roos, Eugene Underwood, New York City, Woodrow de Castro, Balboa Heights, Canal Zone, for appellee. Donald M. Waesche, Jr., New York City, of counsel.
Before TUTTLE, Chief Judge, and RIVES and JONES, Circuit Judges.
PER CURIAM.


1
This is an appeal, pursuant to 28 U.S. C.A. § 1292(b) by appellant from an order entered by the United States District Court of the Canal Zone denying appellant's motion to dismiss the libel of the appellee as being barred by the two-year statute of limitations applicable to claims against the United States under the Tort Claims Act, 28 U.S.C.A. § 2401 (b). We granted the motion for interlocutory appeal because we considered that the final disposition of the litigation would be expedited thereby.


2
We affirm the judgment of the trial court on the well considered opinion of District Judge Crowe holding that the three-year statute of limitations contained in the Canal Zone Code, § 4-85 is applicable rather than the two-year statute contained in the Federal Tort Claims Act. We agree with the District Court that claims against the Panama Canal Company are excluded from the provisions of the Tort Claims Act and that the limitation period contained in that Act has no application here.

The judgment is

3
Affirmed.